              Case 18-10627-reg        Doc 118     Filed 08/03/18     Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION


 IN THE MATTER OF:                                )       CASE NO. 18-10627-REG
                                                  )
 TRINITY INVESTMENT GROUP LLC,                    )       CHAPTER 11
                                                  )
           DEBTOR.                                )       Rel. Doc. 84
                                                  )
 ____________________________________/

           SIGMA RESTAURANTS, INC.’S LIMITED OBJECTION
 TO DEBTOR’S MOTION TO ASSUME AND CURE DEBTOR’S INTEREST IN REAL
  ESTATE SUBLEASE REGARDING 3701 NAVARRE AVE., OREGON, OH 43616,
               SIGMA RESTAURANTS, INC. (LANDLORD)
               ________________________________________


To: The Hon. Robert E. Grant, Chief Judge, United States Bankruptcy Court:

       NOW COMES secured creditor, Sigma Restaurants, Inc. (“Sigma”), through its

undersigned counsel, and files its limited objection to the Debtor, Trinity Investment Group LLC’s

(“Debtor” or “Trinity”) Motion to Assume and Cure Debtor’s Interest in Real Estate Sublease

regarding 3701 Navarre Ave., Oregon, OH 43616, Sigma Restaurants Inc. (Landlord), Doc. 84,

filed 07/20/18 (“Trinity’s Motion”). For its Objection, Sigma submits as follows:

   1. As referenced in paragraph 6 of Trinity’s Motion, Sigma is the ultimate landlord of the real

       property located at 3701 Navarre Ave., Oregon, OH 43616 (the “Subject Property”) which

       is the subject of Trinity’s Motion.

   2. Contrary to the representations set forth in Trinity’s Motion, the actual total prepetition

       arrearage is as follows:

           a. April rent:                    $3081.62;

           b. CAM arrearages for 2017:       $1395.37.
                Case 18-10627-reg        Doc 118     Filed 08/03/18     Page 2 of 3




             c. For a total prepetition arrearage of $4476.99.

   3. Accordingly, Sigma objects to Trinity’s Motion to the extent it misstates the total arrearage

       and therefore payment of the amount set forth in Trinity’s Motion is insufficient to cure

       the Arrearage owed to Sigma.

   4. Further, Sigma objects to Trinity’s Motion on the grounds that curing the arrearage alone

       will not provide adequate assurance of future performance without the personal guarantee

       of Mr. Miller, and the corporate guarantee of Vision Investment Group, Inc., the parent

       company of the Debtor and owner of 81% of the membership interest in the Debtor.

       WHEREFORE, the Landlord, Sigma Restaurants, Inc. requests that the Court enter an

Order denying Trinity’s Motion unless

             a. Trinity cures the actual prepetition Arrearage of $4476.99; and

             b. The subject sublease is personally guaranteed by James E. Miller, II and corporately

                guaranteed by Vision Investment Group, Inc.

       Sigma further requests the Court enter all other relief which the Court may deem just or

equitable.

Dated: August 3, 2018                  Respectfully Submitted,

                                       /s/ Norman A. Abood
                                       Norman A. Abood (OH. Sup. Ct. #0029004)
                                       101 Broadcast Building
                                       136 N. Huron St.
                                       Toledo, OH 43604-1139
                                       Phone: 419-724-3700
                                       Fax: 419-724-3701
                                       E-Mail: norman@nabood.com
                                       Admitted Pro Hac Vice
                                       - Attorney for Sigma Restaurants, Inc.
              Case 18-10627-reg       Doc 118     Filed 08/03/18     Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Norman A. Abood hereby certify that a true and exact copy of the foregoing was served

on the 3rd day of August 2018, through Notice of Electronic filing which provided service upon:

   •   Adrian Lee Halverstadt, III on behalf of Creditor Bippus State Bank alh@dhrglaw.com

    • Daniel A. Cox on behalf of Creditor General Electric Credit Union
foreclosure@woodlamping.com

   • Daniel J. Skekloff on behalf of Debtor 1 Trinity Investment Group LLC
dskekloff@hallercolvin.com, sbledsoe@hallercolvin.com

   • Daniel J. Skekloff on behalf of Debtor 1 Vision Investment Group, Inc.
dskekloff@hallercolvin.com, sbledsoe@hallercolvin.com

   • Harley K. Means on behalf of Creditor Ford Motor Credit Company LLC
hkm@kgrlaw.com, cjs@kgrlaw.com

    • Leonard W. Copeland on behalf of U.S. Trustee Nancy J. Gargula
leonard.w.copeland@usdoj.gov

   • Michael P. O’Hara on behalf of Creditor First Merchants Bank mpo@barrettlaw.com
Nancy J. Gargula USTPRegion10.SO.ECF@usdoj.gov

   • Scot T. Skekloff on behalf of Debtor 1 Trinity Investment Group LLC
sskekloff@hallercolvin.com, sbledsoe@hallercolvin.com

   • Scot T. Skekloff on behalf of Debtor 1 Vision Investment Group, Inc.
sskekloff@hallercolvin.com, sbledsoe@hallercolvin.com

   •   Thomas P. Yoder on behalf of Creditor First Merchants Bank tpy@barrettlaw.com

And by first class United States mail, postage prepaid upon:

Trinity Investment Group LLC, P.O. Box 495, Bluffton, IN 46714-0495


                                                           /s/Norman A. Abood
                                                           Norman A. Abood
